DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.
Responsive to communication filed on 11/22/2019.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  “correct the resultof the monitoring” should be “correct the result of the monitoring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 and 9-17 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding claim(s) 6, it/they contain a reference to “the predefined data set.”  However, “a predefined data set” has not been defined.  Claim(s) 7 and 9-17 depend on claim(s) 6 or contain similarly indefinite references; therefore, they are rejected for the same reasons. Appropriate action is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Claim 1 recite(s): 
ascertaining a classification and/or a regression onto which the AI module maps a predefined data set as an unperturbed result for the predefined data set in the input space E; … 
ascertaining a classification and/or regression onto which the AI module maps the perturbed data set as a perturbed result; 
ascertaining a deviation of the perturbed result from the unperturbed result using predefined metrics; and 
in response to the deviation satisfying a predefined criterion, determining that the AI module with regard to the predefined data set is vulnerable to spoofing attempts having a dimensionality d.  
This limitation recites an abstract idea because the ascertaining and determining, under its broadest reasonable interpretation, covers performances of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting a "internal processing chain," nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the "internal processing chain" language, ascertaining and determining in the context of this claim encompasses a human user monitoring a graphical display of computer data and ascertaining and determining the claimed features in his mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites: 
applying at least one perturbation having a dimensionality d < D to the predefined data set so that at least one perturbed data set results in the input space E.  
This additional element does not integrate the abstract idea into a practical application because it amounts to well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  For example, Nucci et al. (US 7,441,429) discloses “[t]o better illustrate the number of data points occupying a particular integer-valued grid (x, y); the data points may be perturbed slightly around it at random” (id. at col. 12:39-42).  Accordingly, the recited abstract idea is not integrated into a practical application.
Step 2B (MPEP 2106.05):  The only additional limitations to the abstract idea are discussed above in Step 2A Prong 2.  Accordingly, the additional limitations do not amount to significantly more than an abstract idea for the same reasons articulated above – they are well-understood, routine, and conventional activity.
Therefore, since claim 1 recites an abstract idea (Step 2A Prong 1), does not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and does not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claims are directed toward a judicial exception (non-statutory subject matter).  Accordingly, the independent claims are rejected under 35 USC 101. 
Regarding claim 2, it is directed toward ascertaining an adversarial example for the AI module, which is considered under Step 2A Prong 1 as being an abstract idea, since a human can ascertain the perturbation by looking at data on a graphical user interface and perform mental processes.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 3, it is directed toward determining a smallest dimensionality, which is considered under Step 2A Prong 1 as being an abstract idea, since a human can determine a smallest dimensionality by looking at data on a graphical user interface and perform mental processes.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 4, it is directed toward ascertaining a vulnerability of the AI module and ascertaining summary statistics, which is considered under Step 2A Prong 1 as being an abstract idea, since a human can ascertain a vulnerability of the AI module and ascertaining summary statistics by looking at data on a graphical user interface and perform mental processes.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 5, it is directed toward ascertaining a average value, variance, frequency, and/or worst case value, which is considered under Step 2A Prong 1 as being an abstract idea, since a human can ascertain a average value, variance, frequency, and/or worst case value by looking at data on a graphical user interface and perform mental processes.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 8, it is directed toward the predefined data set containing at least one measure value of a physical measured variable.  This limitation is considered under Step 2B to not amount to significantly more than an abstract idea, because it amounts to insignificant extra-solution activity of data gathering (See MPEP 21.06.05(g)).  For example, obtaining information about transactions was found to be insignificant extra-solution activity, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  Here, AI module mapping the predefined data set as an unperturbed result in the input space E, wherein the predefined data set contains at least one measure of value of a physical measured variable amounts to mere data gathering.  Accordingly, claim 8 is directed toward an abstract idea.
Regarding claim 10, it recites the subject matter of claim 1 and further recites:
detect at least one measuring data set with measuring data by physical observation of the detection range using at least one sensor.
This limitation amounts to an abstract idea under Step 2A Prong 1, since a human can detect measuring data by observing a graphical user interface.
Further, claim 10 recites: 
supplying the measuring data set to an AI module, the AI module including trainable artificial intelligence in the form of a parameterized internal processing chain and which, with the aid of this internal processing chain, is configured to map input data sets from an input space E having a dimensionality D onto a classification and/or regression in an output space F having a dimensionality G < D; classifying the classification and/or the regression output by the AI module as a result of the monitoring.
These limitations, amount to insignificant extra-solution activity of mere data gathering (See MPEP 21.06.05(g)).  For example, obtaining information about transactions was found to be insignificant extra-solution activity, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  Here, the supplying the measuring data corresponds to the obtaining information about transactions in CyberSource v. Retail Decisions.
The remaining limitations of claim 10 are similar to recitations in claim 1; therefore, they are directed toward an abstract idea for the same reasons.
Regarding claim 11, it is directed to supplying measuring data, inter alia. However, this limitation is considered under Step 2B to not amount to significantly more than an abstract idea because it amounts to insignificant extra-solution activity of data gathering (See MPEP 21.06.05(g)).
Regarding claim 12, it is directed to the detection range including a surrounding of a vehicle, inter alia. However, this limitation is considered under Step 2B to not amount to significantly more than an abstract idea because it amounts to insignificant extra-solution activity of data gathering (See MPEP 21.06.05(g)).
Regarding claim 13, it is directed to activating a physical warning, inter alia. However, this limitation is considered under Step 2B to not amount to significantly more than an abstract idea because it amounts to insignificant extra-solution activity of data gathering (See MPEP 21.06.05(g)).  For example, updating an activity log was found to be mere data gathering in Ultramercial.
Regarding claim 14, it is directed toward deciding whether a valid access medium is present, which is considered under Step 2A Prong 1 as being an abstract idea, since a human can determine whether a valid access medium is by performing mental processes.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 15, it is directed to outputting an alarm to an authority, inter alia. However, this limitation is considered under Step 2B to not amount to significantly more than an abstract idea because it amounts to insignificant extra-solution activity of data gathering (See MPEP 21.06.05(g)).  For example, updating an activity log was found to be mere data gathering in Ultramercial.
Regarding claim 16, it is directed toward selecting biometric measuring data, which is considered under Step 2A Prong 1 as being an abstract idea, since a human can select biometric measuring data by interacting with computing devices.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 17, it corresponds to claim 10.  Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers, Jr. et al. (US 2013/0019140); Woodbridge et al. (US 2019/0019058); Chen et al. (US 2019/0260778); and Gupta et al. (US 2018/0300487).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199